ACCEPTED
                                                                                                               03-15-00436-CV
                                                                                                                       6149123
                                                                                                  THIRD COURT OF APPEALS
P.O. Box I 2667                                               LAW OFFICES                                      AUSTIN, TEXAS
                                                                                                   5 I 2/477-4444
CAPITOL STATION                                                    OF                                     7/21/2015 9:23:47 AM
                                                                                                   800/792-4444
AUSTIN, TEXAS   787 I 1-2667                                                                                 JEFFREY
                                                                                                   5 I 2/477-4470  FAX D. KYLE

JOE@JOELONGLEY .COM
                                                JOE        K.          LONGLEY                     WWW.JOELONGLEY.COM
                                                                                                                        CLERK
                                                   I   609 SHOAL CREEK BOULEVARD
                                                               SUITE    I   00
                                                       AUSTIN, TEXAS   78701-1 022

                                                                                          RECEIVED IN
                                                           July 21, 2015             3rd COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                Jeffrey D. Kyle                                                      7/21/2015via
                                                                                               9:23:47
                                                                                                  emailAM
                Clerk                                                                  JEFFREY D. KYLE
                                                                                             Clerk
                Court of Appeals
                Third District of Texas
                P.O. Box 12547
                Austin, TX 78711

                        RE:    Court of Appeals No. 03-15-00436-CV; Charles 0. "Chuck" Grigson v.
                               State of Texas and Farmers Group, Inc., et al. Appellees' Joint Motion to
                               Dismiss Appeal for Lack of Appellate Jurisdiction and Request for
                               Expedited Consideration; and Appellees' Joint Response to Appellate
                               Grigson's Emergency Motion to Stay the Sending of Class Notice.

                Dear Mr. Kyle:

                        Counsel for Appellant Chuck Grigson received the Appellees' joint filings
                referenced above on Monday, July 20, 2015. Please make the Court aware of Appellant's
                desire to respond to both filings.

                        Thank you for your courtesy in this matter.

                        With kindest regards,




                                                                 Joe K. Longley

                JKL/mep

                cc via email:
                       Sara Waitt
                       Joshua Godbey
                       M. Scott Incerto
                       Marcy Greer
                       Joe Blanks
                       Michael Woods